Citation Nr: 0840703	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis, to 
include as secondary to service-connected chronic membranous 
glomerulonephritis.

2.  Entitlement to service connection for residuals of shell 
fragment wounds to the legs.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased disability rating for chronic 
membranous glomerulonephritis, currently rated as 10 percent 
disabling.

5.  Entitlement to an initial disability rating higher than 
10 percent for type II diabetes mellitus.

6.  Entitlement to an effective date earlier than October 17, 
2000, for a grant of service connection for PTSD.

7.  Entitlement to an effective date earlier than October 17, 
2000, for a grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Donald A. Anderson, attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to April 
1965, and from October 1965 to June 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for nephrolithiasis, shell 
fragment wounds to the legs, and hypertension.  The RO denied 
an increase above a 10 percent disability rating for chronic 
membranous glomerulonephritis.  The RO granted service 
connection for type II diabetes mellitus, and assigned a 10 
percent disability rating.  The RO granted service connection 
for PTSD, with an effective date of October 17, 2000.  The RO 
also granted a TDIU, effective October 17, 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran has requested a hearing.  In June 2007, the Board 
remanded the case to ensure appropriate notice to the veteran 
of VA's duties to assist him to substantiating his claims.  
In November 2008, the veteran submitted a request for a BVA 
Travel Board hearing to be held at the RO before a Veterans 
Law Judge.  The Board remands the case for a Travel Board 
hearing to be scheduled for the veteran.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

